Citation Nr: 1723648	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO. 10-31 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a disability rating greater than 70 percent for major depressive disorder (MDD) with dysthymia and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO). This matter was remanded by the Board in February 2014. 


FINDING OF FACT

Throughout the entire appeal period, the Veteran's service-connected psychiatric symptoms do not more nearly approximate the criteria for total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for the Veteran's service-connected psychiatric disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103 (a)-compliant notice in September 2009. 

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claim for entitlement to service connection for hemorrhoids and increased rating for a psychiatric disability. Collectively, the examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2016). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found, is required. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

A. Increased Rating-Psychiatric Disability

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a) (2016). When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126 (b) (2016).

The Veteran's service-connected psychiatric disability is currently rated as 70 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434. A General Rating Formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Under the General Rating Formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). 38 C.F.R. §§ 4.125, 4.130 (2016). The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-5 has now been officially released. An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5. However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id.

A February 2009 VA treatment record shows that the Veteran reported having difficulty controlling his anger, particularly when driving. He also reported having disagreements with his wife that made him angry for days and created thoughts of him committing suicide. During examination the Veteran reported no current suicidal ideation. On mental status examination he was casually dressed, alert, and fully oriented, with an underlying depressed mood but not agitated, irritable, delusional, hallucinating, or suicidal. Insight and judgment were noted to be fair to good at present. The Veteran was assessed with a GAF of 55. 

A November 2009 VA mental health examination report shows that the Veteran was undergoing treatment for his psychiatric disability that included medication and individual psychotherapy. The Veteran reported daily and constant depression, rated 6 on a 1 to 10 scale. He reported that he was anxious at times, mostly at work, due to concentration problems characterized as mild to moderate. The examiner noted that the Veteran had a sleep impairment of mild insomnia that resulted in 4 to 5 hours per night of sleep with dreams of his bone marrow transplant. No hallucinations, inappropriate behavior, obsessive or ritualistic behavior, homicidal thoughts, impulse control, or episodes of violence were noted. His memory was normal. The Veteran was noted to have panic attacks 2 times per month, mostly at work when he made a mistake, that lasted for minutes. The Veteran also reported frequent suicidal thoughts, occasionally with a plan but no current intent. The Veteran reported that his temper was easily lost over minimal issues. Problems with activities of daily living were noted with traveling noted as slight, driving noted a moderate, and other recreational activities noted as moderate. The examiner also remarked that the Veteran was anhedonic, acerbic, and felt worthless and ashamed. No crying spells were reported and his appetite was good. The Veteran was married but with problems due to his irritability and her fear he may hurt himself. He has a 16 year old stepdaughter whom he has a very good rapport with. The Veteran also has a son out of state with that he speaks with and a fair rapport with siblings who are out of state. The Veteran reported that he had no friends and spent free time watching TV. The Veteran reported that he had worked as a program support assistant for a VA clinic for the last 5 years. The Veteran was noted to lose 10 days of work during the past year due to feeling too depressed. Problems related to occupational functioning were that he would be assigned different duties, decreased concentration, difficulty following instructions, and poor social interaction. The Veteran was diagnosed with a major depressive disorder with a GAF score of 48. The Veteran was not noted to be totally occupational and socially impaired. Deficiencies in thinking, family relations, mood, and work were noted. Regarding work, the examiner noted that the Veteran had poor concentration, irritability, and episodic anxiety that caused conflict at work and reduced work performance. 

A February 2010 VA treatment record shows that the Veteran reported an argument with his wife and drove off with a feeling of killing himself without a specific plan. The Veteran was assessed with depression and suicidal ideation. The Veteran was assessed with a GAF of 55. 

A March 2010 private treatment record shows that the Veteran reported that after an argument with his wife he drove away, bought tequila and a razor blade and went to a park. He reported cutting his wrist and crashing his car. He needed stiches on his right wrist. The Veteran also reported that he worked at a VA clinic and found it stressful due to unhappy patients and felt forgetful at work. He was assigned a GAF of 53. 

A December 2011 VA treatment record shows that the Veteran was alert and oriented to time, place, and person. His appearance was clean, adequately dressed, and groomed. Speech was normal. He showed good eye contact and demonstrated appropriate interpersonal interaction. Motor behavior was characterized by no abnormal movements or mannerisms. Thought process was logical and goal directed. Thought content showed no sign of psychosis or hallucination. No suicidal or homicidal ideation was reported or evidenced. Mood was noted to be dysphoric. Affect was congruent with mood, and constricted. Cognitive functions were intact. Memory was intact. Judgement was good. The Veteran was diagnosed with major depression and PTSD, with a GAF score of 50. 

An August 2012 statement submitted by the Veteran showed that he reported wrecking cars, cutting his wrists, overdosing, and having a loaded gun in his mouth on numerous occasions. 

An April 2016 VA examination report shows that the Veteran was assessed with occupational and social impairment with reduced reliability and productivity. The Veteran was noted to have been married for 16 years and had a good relationship with his wife. He has one child from his first marriage and has a fair relationship with him. He also has a stepdaughter and has a good relationship with her. He reported that he had no friends, and leisure activities were watching TV and going out to eat with his wife. The Veteran reported that he worked in a PTSD clinic since 2003. He reported no major problems on the job. He reported that he was worried frequently about his job but he was never in trouble. The Veteran also reported that he had memory problems, including forgetting to schedule things or make calls. He reported that he did scheduling for day treatment and found that he put people in the wrong slots. The Veteran reported past suicidal attempts using cutting and driving. Veteran's current symptoms were depression, irritability, low motivation, low energy, no suicidal ideation, anxiety, panic attacks, and tending to self-isolate. Symptoms were noted as depressed mood, anxiety, panic attacks weekly or less, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and a difficulty in adapting to stressful circumstances, including work and work like setting. The Veteran was observed as casually dressed, cooperative, mildly anxious, with no reported suicidal or homicidal ideations. The Veteran also reported nightmares of being in the hospital on a gurney and said that he was still worried about his leukemia and relapsing. 

A January 2017 VA examination report showed that the Veteran was assessed with occupational and social impairment with reduced reliability and productivity. The Veteran was married and the relationship was noted as very good. The Veteran was in contact with his son and step daughter. He reported having no friends. The Veteran reported no major problems on the job but was forgetful and did not get things done that were expected of him. Current symptoms of depression, irritability, low energy and motivation, no suicidal ideations, anxiety, panic attacks every one to two weeks, and self-isolation. Symptoms were noted as depressed mood, anxiety, panic attacks weekly or less, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and a difficulty in adapting to stressful circumstances, including work and work like setting. The Veteran was observed as casually dressed, cooperative, mildly anxious, with no reported suicidal or homicidal ideations. 

With regards to the Veteran's claim for a rating in excess of 70 percent for a psychiatric disability, the Board finds that an increased rating of 100 percent is not warranted for the Veteran's psychiatric disability during any time during the course of the appeal period. The Board finds that the 100 percent rating is not proper because the preponderance of the evidence is against a finding that total occupational impairment is shown. Mauerhan v. Principi, 16 Vet. App. 436 (2002). While the Veteran's symptoms are severe and consist of irritability, depressed mood, chronic sleep disturbances, and suicide attempts noted in 2010, he is not entitled to a 100 percent rating for his psychiatric disability because total occupational and social impairment is not shown by the evidence of record. The record indicated that the Veteran is working full-time at a VA clinic, and being treated with medication and therapy. While he did report problems with his work in terms of forgetting certain tasks, and at one point reported missing 10 days of work due to depression, his symptoms have not affected his employment more than that contemplated under his current rating of 70 percent. Additionally, the Veteran's  consistent reports that he has a good relationship with his wife, son, and step daughter, which is evidence in itself, shows that he is not totally socially impaired. 

The Board thus finds the symptoms associated with the Veteran's service-connected psychiatric disability do not meet the criteria for the maximum 100 percent rating. A 100 percent rating requires total occupational and social impairment due to psychiatric symptoms. However, the Board finds that neither the delineated symptoms nor comparable symptoms contemplated by the 100 percent rating are shown to be characteristic of the Veteran's psychiatric disability. The evidence of record does not indicate that the Veteran has exhibited persistent delusions; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. As noted throughout the record, the Veteran is in full-time employment, which indicates that he is not totally occupationally impaired, and he has good relations with his immediate family members. Therefore, the psychiatric symptoms shown do not support the assignment of a 100 percent schedular rating.

In addition to the absence of most of the symptoms listed in Diagnostic Code 9434, with respect to the Veteran's GAF scores, the evidence of record documents GAF scores of 55, 48, 70, 53, and 50, which contemplate mild to serious to impairment in several areas. As noted above, a GAF score is a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability. Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). The GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue. Rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned. 38 C.F.R. § 4.126 (a) (2016). Thus, GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.

In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of more than moderate symptomatology. Although some of the medical evidence suggests that the Veteran's symptomatology fell into a range of greater severity, the evidence does not establish that the Veteran's psychiatric symptomatology resulted in major deficiencies or met the symptomatology for a rating greater than 70 percent. The Board finds that the clinical findings of record demonstrate a degree of impairment consistent with no more than the currently assigned 70 percent rating, including consideration of disturbance of mood, and his reported suicide attempts. The Board finds it significant that the Veteran during this period was fully employed and maintaining good relationships with his immediate family members. 

Therefore, the Board finds that a rating in excess of 70 percent is not warranted. The preponderance of the evidence is against the assignment of any higher rating. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology. If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization. If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration. Thun v. Peake, 22 Vet. App. 111  (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above. Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic code. Moreover, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis. Mauerhan v. Principi, 16 Vet. App. 436 (2002); Mittleider v. West, 11 Vet. App. 181 (1998). Therefore, the Veteran's symptoms are not so unusual that they are outside the schedular criteria. In addition, both the VA examiners and the Veteran himself have reported that he is in full time employment and while at juncture missed 10 days of work due to depression in a 12 month time period, there is no indication that this a marked interference with his employment and is still employed as of the most recent VA examination. Thus, referral for extraschedular evaluation is not warranted. 


ORDER

Entitlement to a rating in excess of 70 percent for a psychiatric disability is denied. 




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


